Case 6:19-cv-01253-MJJ-PJH Document 81 Filed 04/27/21 Page 1 of 1 PageID #: 519




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION

 IN THE MATTER OF THE                                 CIVIL ACTION NO. 6:19-cv-01253 (Lead)
 COMPLAINT OF ALPHA                                                 6:19-cv-01194 (Member)
 VESSELCO, LLC, AS OWNER                                            6:20-cv-01301 (Member)
 AND OPERATOR OF F/V                                                6:21-cv-00287 (Member)
 TERREBONNE BAY, FOR THE
 EXONERATION OR                                      JUDGE JUNEAU
 LIMITATION OF LIABILITY                             MAGISTRATE JUDGE HANNA

                                          JUDGMENT

        This matter was referred to United States Magistrate Judge Patrick J. Hanna for report and

 recommendation. After an independent review of the record, and noting the absence of any

 objections, this Court concludes that the Magistrate Judge’s report and recommendation is correct

 and adopts the findings and conclusions therein as its own. Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with the report and

 recommendation, the motion to dismiss, which was filed by Alpha VesselCo, LLC (Rec. Doc. 63

 in Civil Action No. 6:20-cv-01301), is construed as pertaining to all three claimants and is

 GRANTED IN PART and DENIED IN PART. More particularly, the motion is granted to the

 extent that the claim was asserted by Roland Bernard, III and Jarrian Baudoin, and denied to the

 extent the claim was asserted by Teria Baudoin.

        Signed at Lafayette, Louisiana, this 27th day of April, 2021.

                                              _____________________________
                                              MICHAEL J. JUNEAU
                                              UNITED STATES DISTRICT JUDGE
